 

Exhibit 10.3

 

SEVENTH AMENDMENT TO THE

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP OF

BLUEROCK RESIDENTIAL HOLDINGS, L.P.

 

DESIGNATION OF ADDITIONAL SERIES B

REDEEMABLE PREFERRED UNITS

 

JULY 21, 2016

 

Pursuant to Section 4.02 and Article XI of the Second Amended and Restated
Agreement of Limited Partnership of Bluerock Residential Holdings, L.P. (the
“Partnership Agreement”), the General Partner hereby amends the Partnership
Agreement as follows:

 

1.            Designation and Number. The number of authorized Series B
Preferred Units shall be 225,000.

 

2.            Except as modified herein, all terms and conditions of the
Partnership Agreement shall remain in full force and effect, which terms and
conditions the General Partner hereby ratifies and confirms.

 



 

 



 

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

  GENERAL PARTNER:               BLUEROCK RESIDENTIAL GROWTH REIT, INC.   a
Maryland corporation               By: /s/ Michael L. Konig   Name:  Michael L.
Konig   Title: Chief Operating Officer, Secretary and General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page for OP Amendment re: Additional Series B Preferred Units – July
2017]

 



 

